DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claim(s) 1, 3-9, 11-17 and 19-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houh (U.S. Pub No. 2007/0106760) in view of Marsh (U.S. Pub No. 2007/0033531).

As per claim 1 (and similarly the media of claim 9 and the apparatus of claim 17), Houh discloses a method of generating for display video programs enabling selection of selected media content using time-based metadata, comprising: 
extracting, by a server (Fig. 1, “media indexer 10”), audio and video features from the video program ([0005], [0012], [0017], [0034], [0036-42], [0087]); 
identifying, by the server, extracted audio features from the video program using audio processing, where each of the audio features includes corresponding start and stop time codes associated therewith ([0005], [0012], [0017], [0034], [0040-44]); 
identifying, by the server, extracted video features from the video program using visual processing, where each of the video features includes corresponding start and stop time codes associated therewith ([0005], [0012], [0017], [0034], [0040-44]); 
saving, by the server, the extracted audio features and extracted video features in a time-based metadata file ([0005], [0034], [0036], [0041-47], [0091]) (The Examiner understands the enhanced metadata 30 generated by the indexed and combiner satisfies the “time-based metadata file” as claimed.); 
storing, by the server, the time-based metadata file in a database ([0034], [0036], index 40, [0091], enhanced metadata repository 908 (satisfies the “database” as claimed)); 
transmitting, by the server, via a network, the video program to a video display device ([0090-95], Fig. 8A, “918” (satisfies the “display device” as claimed), devices that communicate with each other are “networked” and the communication occurs over a network); 
associating, by the server, the time-based metadata file with the video program, the video program being transmitted to the video display device of an end user without advertisements selected by an advertising distributor ([0005], [0034], [0041-47], [0091]); 

receiving, by the server, selected advertisements from the advertising distributor ([0006-7], [0013-16], [0082-84], another system which returns an ad (i.e. “receiving…from an advertising distributor”), [0088-103]); and 
generating for display, by the server, the selected advertisements on the video display device targeted and customized for the end user based upon the time-based metadata file provided to the advertising distributor, wherein the time-based metadata file provides time-coded information about the video program to enable selection of appropriate advertisements for presentment at specific time-code locations within the video program during viewing or playback of the video program by the end user ([0006-7], [0013-16], [0082-84], [0088-103]).
It could be argued that Houh does not appear to specify the video display device is a separate device from the server that can be accessed by the server via the network and the advertising distributor is a device that is separate from the server and the video display device that can be accessed by the server via the network and the transmitting of metadata by the server to the advertising distributor at the same time as the video program is transmitted by the server to the user device.  However, Marsh teaches a client device (video display device), a content originator (server), and an advertising server (advertising distributor) all as separate devices, in which the advertising server is sent a metadata file about a piece of media content in order to select advertisements to be placed in that media content at 

As per claim 3, Houh discloses the method of claim 1 (as rejected above). Houh further discloses  
where the extracted video features include one or more of actors, characters, animals, objects, geographic locations, background, setting, theme, events, and scenes ([0005], [0012], [0017], [0034], [0036-42], [0087]).

As per claim 4, Houh discloses the method of claim 1 (as rejected above). Houh further discloses  
where the extracted audio features include one or more of words, speeches, dialogue, music, discrete sounds, and background noise ([0005], [0012], [0017], [0034], [0036-42], [0087]).

As per claim 5 (and similarly the media of claim 13 and the apparatus of claim 21), Houh discloses the method of claim 1 (as rejected above). Houh further discloses  
wherein the advertisements include at least one advertisement that is identified and cued to be presented to the end user when the video program reaches a respective time code location within the video program and wherein the at least one advertisement correlates to at least one of the extracted video features obtained from the time-based metadata file that appears in the video program during the respective time code location ([0006-7], [0013-16], [0082-84], [0088-103]). 

As per claim 6 (and similarly the media of claim 14 and the apparatus of claim 22), Houh discloses the method of claim 1 (as rejected above). Houh further discloses 
wherein the advertisements include at least one advertisement that is identified and cued to be presented to the end user when the video program reaches a respective time code location within the video program and wherein the at least one advertisement correlates to at least one of the extracted audio features obtained from the time-based metadata file that occurs in the video program during the respective time code location ([0006-7], [0013-16], [0082-84], [0088-103]).

As per claim 7 (and similarly the media of claim 15 and the apparatus of claim 23), Houh discloses the method of claim 1 (as rejected above). Houh further discloses  
wherein the advertisements include at least one advertisement that is identified and cued to be presented to the end user when the video program reaches a respective time code location within the video program and wherein the at least one advertisement correlates to at least one of the extracted video features and to at least one of the extracted audio features obtained from the time-based metadata file that appears and occurs in the video program during the respective time code location ([0006-7], [0013-16], [0082-84], [0088-103]).

As per claim 8 (and similarly the media of claim 16 and the apparatus of claim 24), Houh discloses the method of claim 1 (as rejected above). Houh further discloses   
wherein the time-based metadata file comprises one or more of. (a) identification of the associated video program; (b) a file name; (c) a digital signature; (d) the time-coded duration of the associated video program; (e) a keyword list; (f) a time-coded transcript; and (g) one or more segments of the video program, each segment having a corresponding start and stop time and each 

As per claim 11 (and similarly the apparatus of claim 19), Houh discloses the one or more non-transitory machine-readable media of claim 9 (as rejected above). Houh further discloses  
wherein each of the plurality of video segments is automatically identified based on at least one of a change of camera shot, a change of camera angle, a scene change, or a scene break ([0044], [0047]).

As per claim 12 (and similarly the apparatus of claim 20), Houh discloses the one or more non-transitory machine-readable media of claim 9 (as rejected above). Houh further discloses  
wherein the video program is provided to the video display device over the Internet, from a DVD, or a physical media storage ([0090-95]).


Claims 2, 10 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houh (U.S. Pub No. 2007/0106760) in view of Marsh (U.S. Pub No. 2007/0033531), and further in view of Sartor (U.S. Pub No. 2009/0012995).

As per claim 2 (and similarly the media of claim 10 and the apparatus of claim 18), Houh discloses the method of claim 1 (as rejected above). 
Houh does not explicitly disclose  
where the time-based metadata file is in an XML file format.
in a predetermined format to form the enhanced metadata ([0036]). (Emphasis added)
In addition, Sartor teaches enhanced metadata files which are created from and associated with time-tagged video frames. The enhanced metadata files my include eXtensible-markup language (XML) [0025], [0036]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Houh to include the specific XML format. The rationale for combining in this manner is that both Houh and Sartor are directed towards generated enhanced metadata files from video-based media content. Furthermore, the Examiner notes that as per a KSR “B” rationale, it would have been obvious for Houh to implement the specific XML teachings of Sartor, since both Houh and Sartor focus on generating enhanced metadata files, and this would be a simple substitution of one known element (i.e. the non-descript “format” of the enhanced metadata file in Houh) for another (i.e. the specific “XML format” of the enhanced metadata file in Sartor).

Response to Arguments
All arguments are believed to have been addressed by the new grounds of rejection above.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621